Citation Nr: 1733806	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  09-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable disability rating for residuals of arthroplasty, left second toe.

2. Entitlement to a compensable disability rating prior to March 9, 2011, in excess of 30 percent from March 9, 2011 to December 18, 2015, and in excess of 50 percent thereafter, for muscle contraction headaches.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is now in the jurisdiction of the Louisville RO.

In March 2012, the Board remanded the case for further development.  Then, in a July 2014 decision, the Board dismissed a claim for entitlement to service connection for throat cancer as moot because the RO had already granted service connection in a November 2012 rating decision.  The Board also added the issue of entitlement to a TDIU as it had been raised by the record.  It then remanded that issue along with the issues of entitlement to increased ratings for arthroplasty residuals and for muscle contraction headaches for further development.  The case has now returned to the Board again for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, further development is required prior to adjudication of the pending claims.

The Veteran has a right to a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  In April 2017, the Veteran requested a Travel Board hearing in regard to his claim to entitlement to a TDIU.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  38 C.F.R. §§ 20.704, 20.1304.

Additionally, in January 2017 correspondence, the Veteran indicated that he desired to withdraw his pending increased rating claims due to an apparent grant by the RO of a 70 percent disability rating.  But, a review of the Veteran's most recent rating decision codesheet from January 2017 indicates that he has neither a single disability rated as 70 percent disabling nor a combined disability rating of 70 percent.  Due to this irregularity, on remand, the Veteran and his representative should be contacted to clarify whether the Veteran specifically desires to withdraw these issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that the Veteran clarify whether he intends to withdraw any issue currently on appeal.  If the Veteran desires to withdraw any issue, he should do so in a written statement submitted to the RO.

2. After the above has been completed to the extent possible, make arrangements to schedule the Veteran for a Travel Board hearing.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




